PER CURIAM.
This is a suit brought under the provisions of Title 28, Sections 2321-2325, inclusive, U.S.C., to set aside and annul a report and order of the Interstate Commerce Commission.
Motion for a temporary restraining order was granted on the 1st day of February 1962.
The action was heard by a statutory three-judge court under the provisions of Section 2325, on June 1, 1962, after which hearing the temporary restraining order remained in effect pending the decision of the court.
The scope of our review of the Commission’s orders is extremely limited. The proposition is too well settled to require citation of authority that a court may not set aside the order of a fact-finding administrative body, acting within the field of its designated powers, *639unless such order is illegal, capricious or unsupported by the evidence.
Upon consideration of the briefs and argument of counsel, and from a review of the whole record in this proceeding, the Court is of the opinion that the findings made by the Commission are amply supported by the evidence, that those findings are adequate to sustain the Commission’s orders, and that the Commission acted within the scope of its authority and without unreasonable abuse of its discretion.
It is therefore considered, ordered, and adjudged by the Court that • the temporary restraining order be and it hereby is terminated.
Further considered, ordered, and adjudged by the Court that the complaint be and the same hereby is dismissed. Costs are taxed against the plaintiffs, for which, unless presently paid, execution may issue.